SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 7, 2012 VECTREN CORPORATION (Exact name of registrant as specified in its charter) Commission File No. Registrant, State of Incorporation, Address, and Telephone Number I.R.S Employer Identification No. 1-15467 Vectren Corporation 35-2086905 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 Former name or address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On March 7, 2012, the Board of Directors (the “Board”) of the Vectren Corporation (the “Company”) adopted amendments to its Code of By-Laws.Effective on March 7, 2012, Section 4.15 was amended whereby no director who has attained the age of seventy-five is qualified to remain a director longer than the term of office during which they reached age seventy-five.Prior to this amendment the attainment age was seventy-two. Vectren’s amended By-Laws effective March 7, 2012 are attached herewith as Exhibit 3.1. Item 9.01. Exhibits. (d) Exhibits Exhibit Number Description Code of By-Laws of Vectren Corporation as Most Recently Amended as of March 7, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VECTREN CORPORATION March 8, 2012 By:/s/ M. Susan Hardwick M. Susan Hardwick Vice President, Controller and Assistant Treasurer INDEX TO EXHIBITS The following Exhibits are filed as part of this Report to the extent described in Item 5.03: Exhibit Number Description Code of By-Laws of Vectren Corporation as Most Recently Amended as of March 7, 2012
